Citation Nr: 1512720	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an effective date earlier than March 14, 2008 for the grant of service connection for major depressive disorder to include whether there was clear and unmistakable error (CUE) in a September 12, 1995 rating decision that denied service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1973. He also had additional periods of active duty for training through 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Effective December 1993, the Veteran is assigned a total rating based upon individual unemployability (TDIU). 

The Veteran testified at a video conference hearing in November 2010 before the undersigned.  After the hearing, he submitted additional medical evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board denied the earlier effective date claim in May 2012.  It remanded the rating issue for additional development. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims in August 2012.  In September 2013, VA settled the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  National Org. of Veterans' Advocates, Inc. impacted the Veteran's appeal.  Therefore, the parties sought, and the Court granted the parties' Joint Motion for Remand ("Joint Motion"), which vacated the Board's denial and remanded the matter to the Board to afford the Veteran a new hearing.  The Court's remand did not disturb the Board's remand of the major depressive disorder issue and it remains pending before the RO. 

The Veteran testified again before the undersigned in December 2014.


FINDINGS OF FACT

1. The RO's September 12, 1995 rating decision that denied service connection for PTSD was subsumed by the Board's July 2007 decision that denied service connection for PTSD. 

2. The Veteran's original claim for service connection for major depressive disorder was received on March 14, 2008. 


CONCLUSIONS OF LAW

1. The application for revision based on CUE in the RO's September 12, 1995 decision lacks legal merit. 38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. 
§ 3.105(a), 20.1100, 20.1104 (2014). 

2. The requirements for an effective date prior to March 14, 2008, for the grant of service connection for major depressive disorder have not been met. 38 U.S.C.A. 
§§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for major depressive disorder, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). 

In July 2009, the Veteran filed a timely NOD to the June 2009 rating decision that granted service connection for major depressive disorder, and the June 2009 decision has not become final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  It is therefore proper for the Board to adjudicate his claim for an earlier effective date. Id. 

Although the Veteran has not been specifically notified by the agency of original jurisdiction of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for major depressive disorder, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in January 2009 and March 2009. The letters advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence. The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations. He testified in November 2010 and December 2014. 

As a matter of law, the VCAA is not applicable to CUE petitions. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

Further, the Veteran has now been afforded two separate Board hearings and was  represented by counsel to present argument as to the petition for revision. The second hearing was directed after issuance of the joint motion for remand noted above, to ensure compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010). Substantiation of a petition to revise a previously denied claim was discussed during the hearing of December 2014 and the Veteran through counsel explicitly stated that he was aware of no different law or fact that was not discussed in the hearing of November 2010. 
 
Earlier Effective Date Petition

At his November 2010 and December 2014 hearings, the Veteran, through counsel, argued that the RO should have construed his December 29, 1993 claim for service connection for PTSD as a claim for depression.  For the Veteran to be entitled to an effective date earlier than March 14, 2008, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for major depression prior to that date. 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

The Veteran appealed the September 1995 rating decision which denied service connection for PTSD.  The Board, after several remands, denied his claim in July 2007.  The decision subsumed the RO's September 1995 rating decision.  See 38 C.F.R. § 20.1104. 

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test. First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied. Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome. Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). 

To warrant revision or reversal of a decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c). CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

None of the Veteran's assertions voiced through counsel in November 2010 or in December 2014 contain specific allegations of error in fact or law. Instead, he generally argues that VA should have broadly construed his initial PTSD claim as one for major depressive disorder. In so doing, he essentially argues that when VA first denied his claim of service connection for PTSD submitted in December 1993, it should have anticipated and implemented the Court's holding 16 years later in Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert, non-represented claimant).

This argument does not allege CUE with the specificity required by 38 C.F.R. 
§ 20.1404(a), (b). The Veteran's attorney did not provide a clear explanation of what, if any, specific legal error or factual error was committed, and therefore no further consideration is warranted with regard to the assertion of CUE. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

The Board has a duty to address all the issues reasonably raised by the Veteran or by the contents of his record. See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The Veteran filed his claim for service connection for PTSD while he was undergoing inpatient psychiatric treatment at a VA facility in December 1993. In addition to claiming service connection for PTSD, he claimed a temporary total evaluation under 38 C.F.R. § 4.29 for inpatient psychiatric hospitalization for PTSD. 

During his hospitalization from November 1993 to January 1994, he was diagnosed with both PTSD and major depression. VA treatment records from his hospitalization noted that he had not been previously hospitalized for a psychiatric disorder. In addition to reporting PTSD symptoms such as nightmares, hyper-vigilance, and avoidance of situations that reminded him of his stressor, the psychiatrist found that he had "recently experienced symptoms consistent with depression including a ten pound weight loss [and] decreased energy level."  The Veteran was treated for both PTSD and major depression while he was hospitalized. 

The Court has held that in the case of unrepresented claimants, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons, supra.; see also Ingram v. Nicholson, 22 Vet. App. 232 (2007)(holding that strict pleading requirements are not applied to pro se claimants). 

However, the law holds that the duty to sympathetically interpret submissions does not apply to pleadings that are submitted by counsel. Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005). Here, the Veteran's attorney was representing since 1990; when he filed his PTSD claim in 1993 and has represented him continuously since then. She did not discuss major depressive disorder at any point during the appeal period for the September 1995 rating decision. Further, in both the January 1996 NOD and June 1996 Substantive Appeal, she expressly argued the Veteran's entitlement to service connection for PTSD. 

The Veteran's attorney assisted in the development of his claim for PTSD and is expected to be aware of the laws and regulations governing the criteria necessary to file a claim. Thus, under the facts presented here, it cannot be found that VA failed to consider the December 1993 claim for PTSD as a claim for major depressive disorder. See Clemons, 23 Vet. App. at 5 (although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim). Accordingly, the Board finds that the December 1993 claim for PTSD was not a claim for major depressive disorder. 

The claims folder contains no other communication from the Veteran or his attorney indicating intent to seek, or a belief in entitlement to, service connection for major depressive disorder from the time of discharge from service until March 14, 2008, the current date assigned. 38 C.F.R. §§ 3.1(p), 3.155(a). Although the evidence shows that the Veteran had symptoms of a psychiatric disorder prior to December 29, 1993, medical evidence alone cannot be an informal claim, and there must be claimant intent to apply for a benefit. See Brannon v. West, 12 Vet. App. 32 (1998).

There is no provision in the law for awarding an earlier effective date based on any assertion that major depressive disorder existed from the time of his military service. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c). 

VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen. VA medical records prior to December 29, 1993 show treatment for psychiatric complaints. However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993). 
That is not the situation in this case. Rather, the RO denied a claim for service connection for a psychiatric disorder in May 1982. Service connection was denied on the basis that a psychiatric condition had not been diagnosed, not because the disability was considered not compensable in degree. Thus, 38 C.F.R. § 3.157(b) is not applicable. That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded. In this case, no formal claim for service connection for a psychiatric condition had ever been allowed before the June 2009 rating decision was promulgated. Accordingly, the provisions of section 3.157(b) do not apply in this case. 

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Here, the date of the original claim (March 14, 2008) provides the earliest effective date possible when considering the facts of the present case. The Board need not determine whether the precise date of entitlement for service connections for major depressive disorder is prior to the claim or subsequent to it, since in either case the date of claim (March 14, 2008) provides the earliest effective date possible for this Veteran. 

In conclusion, as there is no document of record that constitutes a formal or informal claim for major depressive disorder earlier than March 2008 the appeal is denied. 

ORDER

An effective date earlier than March 14, 2008 for the grant of service connection for major depressive disorder is denied. 





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


